927 F.2d 597Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES Of America, Plaintiff-Appellee,v.Victor Orlando NUNEZ, Defendant-Appellant.
No. 89-5138.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 27, 1991.As Amended May 6, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-87-565-HM)
Emanuel M. Levin, Gilbert & Levin, Baltimore, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, Glenda G. Gordon, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Victor Orlando Nunez was arrested for conspiracy to distribute cocaine (21 U.S.C. Sec. 846) and possession with the intent to distribute cocaine (21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2) when he attempted to sell a kilogram of cocaine to undercover federal Drug Enforcement Agents.  A jury convicted Nunez of both offenses and the district court sentenced him (under the sentencing guidelines) to serve concurrent terms of 100 months for each offense.  Nunez appealed.*


2
Nunez's (new) counsel filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), representing that there are no arguable issues of merit in this appeal.  Nunez was notified by his attorney of his right to file a supplemental brief, but failed to exercise this right.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that the appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by the client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of the client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction and sentence.


6
AFFIRMED.



*
 Nunez filed a late notice of appeal, but because Nunez was denied effective assistance of counsel, this Court ordered that Nunez's appeal proceed.  United States v. Nunez, No. 89-5138 (4th Cir.  Oct. 24, 1989) (unpublished)